                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GABRIEL PITTMAN,                            :   CIVIL ACTION NO. 3:17-CV-443
                                            :
                    Plaintiff               :   (Judge Conner)
                                            :
             v.                             :
                                            :
C.O. JEFFREY BANKS,                         :
CO. CHARLES BRENNAN,                        :
CO BRADLEY HERRON,                          :
CO WILLIAM SWIRE,                           :
CO PAUL PETERS, and                         :
CO SHAWN PETERS,                            :
                                            :
                    Defendants              :

                                  MEMORANDUM

      Plaintiff Gabriel Pittman, a Pennsylvania state prisoner, filed this civil

rights action pursuant to 42 U.S.C. § 1983 alleging that defendants violated his

constitutional rights regarding the alleged use of excessive force against him. (See

Doc. 1). On March 31, 2020, the court granted summary judgment in defendants’

favor as plaintiff had failed to exhaust his administrative remedies as to his

excessive force claim and granted defendants’ motion to strike plaintiff’s cross-

motion for summary judgment as untimely filed. (Docs. 43, 44). Plaintiff has since

filed a motion for relief from judgment pursuant to Federal Rule of Civil Procedure

60(b) and (d), (Doc. 52), which defendants have opposed. (Doc. 53). Plaintiff has

also filed a reply, which reiterates the arguments he makes in support of his motion.

(Doc. 55). For the reasons that follow, the court will deny the motion.

      In the motion, plaintiff seeks relief pursuant to Rule 60(b)(2), (4), (6), and

60(d). Specifically, plaintiff seeks for the court to deem his cross-motion for
summary judgment timely or to find that he has presented good cause for the

untimely filing. In addition, plaintiff asks the court to hold that as a matter of first

impression, the PLRA’s exhaustion requirement is no longer in force. In support of

his argument, plaintiff cites Murphy v. National Collegiate Athletic Ass’n, 584 U.S.

___, 138 S. Ct. 1461 (2018), which struck down the Professional and Amateur Sports

Protection Act as a violation of the anticommandeering doctrine of the Tenth

Amendment, as well as New York v. United States, 505 U.S. 144 (1992), and Printz

v. United States, 521 U.S. 989 (1997). (Id. at 3). As plaintiff puts it, “42 U.S.C.

§ 1997e(a), on its face and as-applied, violates the Tenth Amendment by regulating

State conduct, commandeering regulation of state officials, and regulating state

governments’ regulation of their citizens.” (Id. at 6). Plaintiff also states that the

administrative remedy process is so unclear that no ordinary prisoner can make

sense of what it demands. (Id. at 9). Plaintiff’s arguments are meritless.

       “Rule 60(b) allows a party to seek relief from a final judgment, and request

reopening of his case, under a limited set of circumstances including fraud, mistake,

and newly discovered evidence.” Gonzalez v. Crosby, 545 U.S. 524, 528 (2005). Rule

60(b) provides, in pertinent part:

              (b)    On motion and just terms, the court may relieve a
                     party or its legal representative from a final
                     judgment, order, or proceeding for the following
                     reasons:

                            ...

                     (2)    newly discovered evidence that, with
                            reasonable diligence, could not have been
                            discovered in time to move for a new trial
                            under Rule 59(b);

                                             2
                              ...

                    (4)       the judgment is void;

                              ...

                    (6)       any other reason that justifies relief.

“A motion for relief under Rule 60(b) is directed to the sound discretion of the trial

court.” Pierce Assoc., Inc. v. Nemours Found., 865 F.2d 530, 548 (3d Cir. 1988). It

may not, however, “be used as a substitute for appeal, and . . . legal error, without

more, cannot justify granting a Rule 60(b) motion.” Smith v. Evans, 853 F.2d 155,

158 (3d Cir. 1988), overruled on other grounds by Lizardo v. United States, 619 F.3d

273, 276-77 (3d Cir. 2010).

      Plaintiff has failed to establish that he is entitled to relief from the court’s

prior order granting summary judgment in defendants’ favor. First, as to plaintiff’s

request for relief pursuant to Rule 60(b)(2), plaintiff has failed to present newly

discovered factual evidence that was unavailable when the court issued its prior

ruling. In the motion, plaintiff cites the “adjudicative fact” of the Supreme Court’s

decision in Murphy v. National Collegiate Athletic Ass’n, 138 S. Ct. 1461 (2018).

(Doc. 52 at 3). Murphy, however, was discoverable before the court’s ruling in

March 2020. In addition, plaintiff cites the “words of President Donald J. Trump,”

specifically those uttered during Covid-19 Task Force Briefings between March and

April 2020, in which President Trump allegedly stated that the federal government

is not a “shipping clerk, “delivery clerk,” or “storage clerk” for the states and their

citizens. (Doc. 52 at 5). These words lack any relevance to the rationale for the



                                              3
court’s disposition of plaintiff’s excessive force claim and cannot provide a basis for

relief from that judgment.

      Second, plaintiff’s general contention—that the PLRA’s exhaustion

requirement is unenforceable—fails as a matter of law regardless of whether it is

brought pursuant to Rule 60(b)(4) or (6). First, the cases cited by plaintiff are wholly

inapplicable to the enforceability of the PLRA’s exhaustion requirement. Second,

plaintiff’s argument that the PLRA is an unenforceable law that compels state

employees to act to enforce a federal law or regulatory program fails because the

PLRA does not mandate any action on the part of state employees. Rather, the

exhaustion component is a requirement that plaintiff and all prisoners must follow

prior to initiating a federal civil rights lawsuit. See Coleman v. Bartlett, No. 10-CV-

2772, 2013 WL 1180301, at *2 (N.D. Ala. Mar. 14, 2013) (concluding that exhaustion

requirement of the PLRA does not violate the Tenth Amendment).1 It is plaintiff

who must act under the PLRA, and here, it is clear that plaintiff failed to act, which

is why the court granted summary judgment in defendants’ favor.

      Finally, plaintiff’s argument that the administrative grievance process was

functionally unavailable to him lacks merit without regard to which subsection of

Rule 60(b) his arguments are based on. As the court explained previously:



      1
        The court notes that two other courts have determined that the PLRA’s
limits on a federal court’s ability to hear claims regarding a state’s private
settlement agreements pursuant to 18 U.S.C. § 3626(c)(2) do not violate the Tenth
Amendment. See Imprisoned Citizens Union v. Shapp, 11 F. Supp. 2d 586 n.17
(E.D. Pa. 1998); Green v. Peters, No. 71 C 1403, 1997 WL 769458, at *16 (N.D. Ill. Dec.
5, 1997). There is no authority for the proposition that the PLRA violates the Tenth
Amendment.

                                           4
              [T]he administrative remedy procedure is not so unclear
              as to be unavailable, because Plaintiff has utilized it
              before and Plaintiff submits no evidence that he had
              difficulty utilizing it. The directions in DC-ADM 804 are
              clear, and easy to read and follow. Finally, there are
              simply no facts that prison officials seek to thwart the use
              of the grievance system at SCI Mahanoy or other
              facilities.

(Doc. 43 at 13 (internal citations to the record omitted)). Plaintiff presents no new

evidence or facts to support his motion for relief from judgment as to this issue, and

it will be denied.

       Plaintiff cites Rule 60(d)(1) in his arguments, which permits a court to

“entertain an independent action to relieve a party from a judgment, order, or

proceeding.” FED. R. CIV. P. 60(d)(1). Relief under Rule 60(d)(1) in the nature of an

independent action, however, is available “only to prevent a grave miscarriage of

justice.” United States v. Beggerly, 524 U.S. 38, 47 (1998) (considering independent

action under former version of Rule 60(b) before Rule 60 was revised to add

subsection (d), which now expressly provides for relief in an independent action).

Plaintiff vaguely asserts that “Rule 60(b)(2), (4), and (6) relief, and/or Rule 60(d)

independent action relief is further warranted in these circumstances because

America made a promise to Plaintiff when enacting § 1983.” (Doc. 52 at 11). To state

the obvious, plaintiff’s generalizations and platitudes do not demonstrate a “grave

miscarriage of justice.”

       Finally, Plaintiff seeks relief from the court’s judgment striking his cross-

motion for summary judgment because it was untimely under the court’s case

management order and because plaintiff had failed to demonstrate good cause for


                                            5
his untimely filing. (See id. at 12). Plaintiff asserts that he did not receive a copy of

defendants’ motion to strike, and he only discovered that the motion had been filed

after he received the court’s memorandum and order granting summary judgment

and striking his cross-motion for summary judgment. (Id.) Plaintiff has presented

no proof of this assertion other than a reference to the defendants’ certificate of

service on which he claims is an erroneous address. (See Doc. 43 at 9 n.9).

However, the address utilized by defendants is the same one utilized for prior

filings which plaintiff clearly received by virtue of his responses thereto. (See, e.g.,

Docs. 35, 38). Accordingly, we reject this assertion. Moreover, as the court stated in

its memorandum, the reasons cited for granting defendants’ motion for summary

judgment would be precisely the same reasons for rejecting plaintiff’s cross-motion

for summary judgment had it been timely filed. (Doc. 43 at 8 n.8). Accordingly,

plaintiff’s argument regarding the motion to strike lacks merit and will be denied.

      The court will deny plaintiff’s motion for relief from judgment. An

appropriate order follows.


                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner
                                         United States District Judge
                                         Middle District of Pennsylvania

Dated:       June 8, 2021
